COURT
OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
NO. 2-03-164-CV
 
KEVIN TWOMEY AND SHARON TWOMEY      
           
           
        APPELLANTS
V.
HOLMES-REDDING BUILDERS, INC.,       
           
           
           
    APPELLEES
JERRY REDDING, WARRANTY
UNDERWRITERS INSURANCE COMPANY,
HOME OWNERS MANAGEMENT
ENTERPRISES, INC., STRAND SYSTEMS
ENGINEERING, INC., AND RICHARD P. MARTTER
----------
FROM THE 362ND DISTRICT COURT OF DENTON
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
------------
On June 13, 2003 and July 9, 2003, we
notified appellants, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $125 filing fee was paid. See
Tex. R. App. P. 42.3(c). Appellants have not paid the $125 filing fee. See
Tex. R. App. P. 5, 12.1(b).
Because appellants have failed to comply
with a requirement of the rules of appellate procedure and the Texas Supreme
Court's order of July 21, 1998,(2) we dismiss the
appeal. See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all costs of this
appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
 
                                                                      
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY,
J.
DELIVERED: August 7, 2003

1. See Tex. R. App. P. 47.4.
2. July 21, 1998 Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals, reprinted in
Appendix to the Texas Rules of Appellate Procedure (Vernon 2002).